Citation Nr: 0530203	
Decision Date: 11/10/05    Archive Date: 11/30/05

DOCKET NO.  04-35 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for diminished equilibrium, 
to include as secondary to a service connected ear 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Shereen M. Marcus, Associate Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1944 to January 1947 and again from October 1950 to 
January 1951. This matter is before the Board of Veterans' 
Appeals (Board) on appeal from a June 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan. While the veteran requested a hearing 
on his VA Form 9, he withdrew that request in a subsequent 
correspondence. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

In January 2004 the RO granted service connection for post-
traumatic stress disorder (PTSD), bilateral hearing loss, and 
tinnitus. These disabilities were found to be related to the 
veteran's combat experience during service, including 
exposure to stress and acoustic trauma while on board the USS 
Franklin in March 1945, at the time the carrier was hit by 
two aerial bombs. 

The veteran now claims that the combat related trauma also 
caused a diminished equilibrium injury. Specifically, he 
claims the condition resulted from concussive injuries and/or 
the acoustic trauma suffered in March 1945 during the two-
bomb attack of the USS Franklin. He also asserts that the 
loss of equilibrium may be secondary to his service-connected 
hearing loss and tinnitus. 

In April 2004, private physician Dr. JRP concluded that the 
veteran "has equilibrium problems causing him to fall." An 
April 2004 letter from private physician Dr. NRK indicated 
that the results of a VNG (video nystagmogram) test showed 
diminished inner ear function on the left side, which Dr. NRK 
concluded "could be responsible for the balance problem." 
Dr. NRK recommended that the veteran get a neurology 
consultation.   

The veteran underwent a VA examination in June 2004 for ear 
disease. The examiner was asked to answer whether it is 
likely that the "diminished left inner ear function" 
diagnosed by Dr. NRK was the result of inservice noise 
exposure and/or whether his equilibrium problem is related to 
that inservice noise exposure. The examiner found no evidence 
of ear disease. The assessment included "loss of equilibrium 
by history." The examiner indicated the etiology for the 
equilibrium loss is unclear. While the VA examiner found it 
not likely the veteran's equilibrium problems are related to 
the inservice noise exposure, the examiner made no comment on 
the diminished left ear function discussed by Dr. NRK or on 
the relationship between any such problem and the veteran's 
claim regarding loss of equilibrium. The VA examiner also 
overlooked the statement by Dr. NRK regarding consulting a 
neurologist.  Furthermore, it also appears the VA examiner 
did not address whether the equilibrium problem stems from 
one of the veteran's service connected disabilities. A new 
exam is indicated.  

Accordingly, the case is REMANDED for the following:

1.  Tell the veteran to submit to VA copies of 
any evidence in his possession relevant to 
this claim.  

2. The RO should schedule the veteran for an 
examination in neurology to determine the 
nature and likely etiology of the condition 
causing the veteran's loss of equilibrium. The 
claims folder and a copy of this Remand must 
be made available to, and be reviewed by, the 
examiner prior to the examination, and he or 
she should accomplish any indicated special 
tests, studies or additional consultations. 
The examiner should note and comment on the 
findings by the private physician, Dr. NRK. 
The examiner should identify the disability 
affecting the veteran's equilibrium, and 
provide a medical opinion as to each of the 
following:

Is the veteran's loss of equilibrium the 
result of diminished inner ear function 
on the left side, as reported by Dr. 
NRK? 

If so, is it as likely as not that the 
diminished inner ear function on the left 
side is related to either 
acoustic/concussive trauma during the 
veteran's period of service, or to any 
service-connected disorder?

If not, is it at least as likely as not 
that the condition impacting on the 
veteran's equilibrium is related to any 
aspect of the veteran's period of 
service, including acoustic/concussive 
trauma the veteran experienced while 
serving on board the USS Franklin while 
it was being bombed? 

It would be helpful if the physician would use 
the following language, as may be appropriate:  
"more likely than not" (meaning likelihood 
greater than 50%), "at least as likely as 
not" (meaning likelihood of at least 50%), or 
"less likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided that 
it is as medically sound to find in favor of 
that conclusion as it is to find against it.  
The physician should provide a complete 
rationale for any opinion provided.

A complete rationale for any opinion 
expressed, with reference to supporting 
records, should be provided. 

3. Following the above, the RO should then 
readjudicate the issue of entitlement to 
service connection for loss of equilibrium, 
with consideration as to whether the condition 
is secondary to any other service-connected 
disorder. If the benefit sought remains 
denied, the veteran and his representative 
should be issued an appropriate supplemental 
statement of the case (SSOC) and afforded the 
opportunity to respond. The case should then 
be returned to the Board for further appellate 
review, if otherwise in order.

The purposes of this remand are to complete the record, and 
to ensure due process. The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 
(1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claim, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The appellant is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment. 

_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 

